Appellate Case: 21-8040     Document: 010110651621       Date Filed: 03/02/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 2, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LINDA LENNEN, individually as the
  mother of Douglas Burton Oneyear, and as
  personal representative of the estate of
  Douglas Burton Oneyear, deceased,

        Plaintiff - Appellant,

  v.                                                          No. 21-8040
                                                    (D.C. No. 1:19-CV-00041-SWS)
  CITY OF CASPER, WYOMING;                                     (D. Wyo.)
  CASPER POLICE OFFICER JONATHAN
  SCHLAGER; CASPER POLICE
  OFFICER CODY MEYERS,

        Defendants - Appellees,

  and

  JOHN DOES (11-20) OF THE CASPER
  POLICE DEPARTMENT, individually and
  as employees/peace officers/instructors;
  JOHN DOES (1-10) OF THE WYOMING
  LAW ENFORCEMENT ACADEMY,
  individually and as employees/peace
  officers/instructors,

        Defendants.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________




        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022    Page: 2



 Before CARSON, BRISCOE, and ROSSMAN, Circuit Judges.
                   _________________________________

        Linda Lennen brought this 42 U.S.C. § 1983 action on behalf of her son,

 Douglas Oneyear, who was shot and killed by Officers Jonathan Schlager and Cody

 Meyers of the Casper, Wyoming, Police Department on February 25, 2018. Lennen

 asserted two federal law claims under § 1983: (1) Officers Schlager and Meyers used

 unreasonable excessive force against Oneyear in violation of his constitutional rights

 under the Fourth Amendment; and (2) the City of Casper (the Officers’ employer)

 negligently failed to train its officers. She also alleged a wrongful death claim under

 state law.

        The district court granted summary judgment in favor of Officers Schlager and

 Meyers and the City as to the § 1983 claims and dismissed without prejudice the

 wrongful death claim. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                            I

 A.     Factual Background

        The undisputed relevant facts are as follows:1




        1
          In a claim of excessive force, “the only evidence relevant to the propriety of
 [the officer’s] actions is what [the officer] observed or what he was informed of by
 others.” Cox v. Wilson, 971 F.3d 1159, 1166 (10th Cir. 2020). Accordingly, we
 focus on what Officers Schlager and Meyers did and what they knew at the time of
 their challenged conduct. Furthermore, as in Oneyear’s case when the record on
 appeal contains video evidence of the incident in question, the court is required to
 accept the non-movant’s version of events only to the extent it is not discredited by
 the record so that no reasonable jury could believe the non-movant’s version of
 events. Emmett v. Armstrong, 973 F.3d 1127, 1131 (10th Cir. 2020).
                                            2
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022      Page: 3



        On February 25, 2018, at approximately 11:30 p.m., the Casper Police Department

 received a call reporting a male wearing black pants or blue jeans and an orange shirt

 walking in the middle of 15th Street swinging a crowbar. Aplt. App. at 210. The male

 was last reported in the vicinity of 15th Street and Missouri Avenue in Casper,

 Wyoming.2 Casper Police Department Officers Schlager and Meyers responded to the

 call from dispatch and began searching for the individual. Id. at 150, 228.

        At approximately 11:36 p.m., the Casper Police Department received a second call

 regarding a male who had entered a Loaf ‘N Jug convenience store located at 15th Street

 and Wyoming Boulevard. Id. at 207–08, 228. The suspect destroyed vending machines,

 threatened the store clerk with a sword, and assaulted the store clerk by grabbing her face

 and pushing her down before leaving the store. Id. The store clerk also reported to

 dispatch that the male suspect was “talking crazy,” “saying all kinds of weird stuff,” and

 asking “what drinks they put the poison in.” Id. at 208. The description of the male at

 the convenience store was similar to the earlier report of the person swinging a

 “crowbar.” Id. at 228.




        2
         Agents from the Wyoming Division of Criminal Investigation subsequently
 determined that the call regarding an individual swinging a “crowbar” took place on
 15th Street in the proximity of Wyoming Boulevard. Aplt. App. at 228.
                                              3
Appellate Case: 21-8040      Document: 010110651621         Date Filed: 03/02/2022       Page: 4



        Upon hearing some of the details of the second call,3 Officers Schlager and

 Meyers suspected that the male at the convenience store was likely the same person

 previously reported swinging a “crowbar.” Id. at 140–43, 150–51. Officer Meyers

 further suspected that either the reporting party on the original call or the dispatcher had

 made a mistake as to the location of the incident. Id. at 150.

        In response to the second call, Officer Schlager drove toward the convenience

 store, traveling east on 15th Street. Id. at 228. He activated his overhead emergency

 lights to get around a vehicle traveling in the same direction. Id. After passing the

 vehicle, Officer Schlager deactivated his overhead emergency lights and continued

 eastbound on 15th Street. Id.

        Meanwhile, Officer Meyers turned on to 15th Street and could see Officer

 Schlager’s overhead emergency lights on ahead. Id. at 151–52. Officer Schlager was

 approximately ten blocks ahead of Officer Meyers. Id. at 230. Officer Meyers turned on

 his overhead emergency lights, which activated his patrol vehicle’s dash camera video


        3
          As will be discussed, some dispute exists as to what exactly the Officers
 knew about Oneyear’s mental state. Lennen’s only evidence that the Officers knew
 about Oneyear’s mental state is the 911 operator’s summary report, or computer-
 aided dispatch (“CAD”), which recorded that the male suspect was “talking crazy,”
 “saying all kinds of weird stuff,” and asking “what drinks they put the poison in.”
 Aplt. App. at 207–10. But the City’s internal investigation of the dispatch radio calls
 and the Officers’ testimony reveal that dispatch only relayed a description of the
 suspect’s clothing, his physical location, and that he was armed and had assaulted a
 store clerk. See, e.g., id. at 139–42, 232. The concurrence contends that because the
 record does not indicate that the CAD notes were unavailable to the Officers, Officer
 Schlager should have been aware of the CAD notes’ contents. Concurrence, at 2–3.
 Regardless, it is undisputed that dispatch conveyed to the Officers that Oneyear had
 entered the store armed with a sword, broken a bunch of machines, and assaulted the
 store clerk. Aplt. App. at 232.
                                               4
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022     Page: 5



 and his personal microphone recording. Id. at 148–49. The video and audio that Officer

 Meyers’ patrol vehicle and personal microphone captured is the only video/audio

 evidence in this case. See Officer Meyers’ Dashcam Video (“Dashcam Video”).

        As Officer Schlager continued on 15th Street, he saw something moving in

 the middle of the eastbound lane. Id. at 228. He slowed and came to a complete stop on

 the right-hand side of the road in the eastbound lane. See Dashcam Video. Although the

 scene was dimly lit, Officer Schlager identified a person walking westbound on 15th

 Street near the entrance to the Quail Run Apartments. Id. at 228. Because the person

 was in reasonably close proximity to the convenience store, Officer Schlager suspected

 that this person could be the male suspect reported to have assaulted the store clerk while

 armed with a sword. Id. at 141.

        At approximately 11:39 p.m., Officer Schlager radioed dispatch that he would “be

 out with that male walking in the street in front of Quail Run.” Dashcam Video, at 2:07–

 2:11.4 He then activated his overhead emergency lights. Id. at 2:15. As Officer Schlager

 stopped his vehicle, the individual was at a distance concealed in the shadows but can be

 seen moving toward Officer Schlager’s vehicle. Aple. Supp. App. Vol. I at 50. Officer

 Schlager approached the person, later identified as Douglas Oneyear, and began by

 saying, “Hi, I’m Officer Schlager,” in an attempt to engage Oneyear in conversation. Id.

 at 50; Aplt. App. at 228. Officer Schlager then noticed a reflection from the blade of a

 sword, which alerted him that “the subject was armed.” Aplt. App. at 142–43, 228.


        4
         The Dashcam Video timestamps refer to the time elapsed since the start of
 Officer Meyers’ dashcam recording.
                                              5
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022      Page: 6



        Around this time, Officer Meyers arrived at the scene and stopped his patrol

 vehicle just to the left and behind Officer Schlager’s patrol vehicle in the eastbound lane

 so that the two vehicles were staggered. Dashcam Video, at 2:16–2:20. From here, the

 events leading to Oneyear’s death occurred very quickly, all within about ten seconds:

        2:20–2:21: Officer Schlager stopped walking near the front driver’s side
        bumper of his vehicle while Officer Meyers exited his car. Officer
        Schlager testified that he did not observe firsthand or hear anything
        about Oneyear from dispatch that would lead him to believe that
        Oneyear was drunk, high, mentally ill, or emotionally unstable. Aple.
        Supp. App. Vol. I at 60–61.

        2:22–2:23: Officer Schlager yelled, “Drop the sword!”, and began
        backpedaling along his vehicle while Officer Meyers exited his vehicle.
        Officer Schlager had his gun drawn and pointed at Oneyear as he
        backed up.

        2:23–2:24: Oneyear, who cannot be seen in the video yet because he
        was in front of Officer Schlager’s car, yelled back at Officer Schlager.
        His response on the recording is unclear due to conflicting background
        noise, but the word “gun” at the end of his statement is clear. Officer
        Schlager believed that Oneyear had said something to the effect of, “I
        know you don’t have a fucking gun.” Aplt. App. at 228. Officer
        Meyers testified that he could not recall specifically what Oneyear said
        but that he could sense anger and defiance in Oneyear’s voice and
        interpreted it as “[t]his guy is not going to listen to any of our
        commands.” Id. at 153. Officer Meyers further testified that he recalled
        processing whatever Oneyear said in response to Officer Schlager’s
        commands as a “fuck you” response to Officer Schlager. Id.

        2:24–2:25: Oneyear is seen for the first time on the video. He was in
        front of Officer Schlager’s driver’s side headlight and walking very
        quickly toward Officer Schlager.

        2:24–2:25: Officer Schlager yelled, “Drop the sword now, sir!”, as he
        continued to retreat along the driver’s side of his vehicle. Officer
        Schlager testified that at this point he was unaware that Officer Meyers
        had arrived on the scene and believed that he was alone dealing with a
        rapidly approaching armed suspect. Aple. Supp. App. Vol. I at 56–57.


                                              6
Appellate Case: 21-8040   Document: 010110651621        Date Filed: 03/02/2022      Page: 7



       2:25–2:26: Officer Meyers radioed to dispatch, “302 [Meyers’ Unit
       Number], one at gunpoint.”

       2:26–2:27: A long, thin object can be seen in Oneyear’s right hand as
       he cast a shadow blocking Officer Schlager’s driver’s side headlight.
       Oneyear was holding the object low to the side, not raised. The object
       reflected the light and appeared to be metal or metallic in color. Officer
       Meyers testified that he was unsure of the exact nature of the weapon
       but “knew it had some sort of edge on it or it was heavy or sharp, based
       on how [Oneyear] was carrying it.” Aple. Supp. App. Vol. I at 127.
       Officer Meyers saw Oneyear approaching Officer Schlager with his arm
       down, “bicep facing forward to do almost an upward swing” with the
       weapon. Id. He believed Oneyear was holding the weapon in a way so
       that it was ready to be “swung” or used. Aplt. App. at 153.

       2:27–2:28: Officer Schlager yelled, “Now!” Officer Meyers yelled,
       “Drop it!”

       2:28: Officer Meyers’ hands can be seen on the left side of the video for
       the first time as he moved forward with his drawn gun pointed at
       Oneyear, but Officer Meyers was still several feet behind Officer
       Schlager.

       2:25–2:28: Oneyear continued to walk very briskly directly toward
       Officer Schlager. Oneyear never slowed his advance, stopped, dropped
       the sword, or indicated compliance with the Officers’ directions in any
       way. Officer Schlager testified that he was in fear for his life, as
       Oneyear appeared to be fixated on him and was walking in a determined
       manner with his sword out to his side. Aplt. App. at 228; Aple. Supp.
       App. Vol. I at 60. Officer Meyers testified that as he attempted to get a
       better angle of approach on Oneyear, he reached a point where he
       believed Oneyear was too close and that Oneyear could have taken a
       step toward Officer Schlager and easily swung and hit Officer Schlager
       with the weapon. Aple. Supp. App. Vol. I at 127–29. Officer Meyers
       also believed, at that moment, that Oneyear’s approach was
       “aggressive” and that he was “walking out of anger” based on his tense
       muscle tone, posture of leaning forward, and his determination. Id.
       Officer Meyers believed that Oneyear was “going for Officer Schlager,”
       which was a shock to Officer Meyers because in his past experience
       armed suspects “ditch the weapon and run” when they encounter
       officers. Id. at 136. He was scared for himself and Officer Schlager
       and did not “want to see [his] partner die that day.” Id. at 127, 137.


                                           7
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022      Page: 8



        2:28–2:29: The Officers fired a total of three shots at Oneyear in quick
        succession. Officer Schlager appeared to fire the first shot.

        2:29–2:30: Oneyear fell to the ground, and the object came loose from
        his hand next to him. He fell near the front driver’s side tire of Officer
        Schlager’s vehicle. Officer Schlager stood at the rear driver’s side of
        his vehicle while Officer Meyers stood to the left and a few feet behind
        Officer Schlager.

        2:31–2:32: Officer Meyers reported to dispatch, “302, shots fired.”

        2:34–2:43: Both Officers instructed Oneyear, “Show us your hands.”
        Oneyear moved slightly on the ground but did not otherwise respond to
        the Officers in a manner that could be seen or heard on the video.

        Officer Meyers then confirmed their location with dispatch again, and the

 Officers approached Oneyear. Dashcam Video, at 2:53–3:04. Officer Schlager

 moved the sword away from Oneyear and placed him in handcuffs, and the Officers

 proceeded to render medical aid including packing the wounds until other officers

 and EMTs arrived. Id. at 3:04–10:16. At that time, Officers Schlager and Meyers

 were instructed to step away and were told that they would be kept out of the loop

 moving forward because the Wyoming Division of Criminal Investigation would take

 over and investigate the shooting. Id. at 10:16–11:23. At 11:50 p.m., EMTs

 pronounced Oneyear deceased. Neither Officer had ever met Oneyear prior to this

 interaction.

 B.     Procedural History

        On February 25, 2019, Lennen initiated this action by filing a complaint

 against the City of Casper (City of Casper Police Department and Wyoming Law

 Enforcement Academy) and Officers Schlager and Meyers, in their official and


                                             8
Appellate Case: 21-8040    Document: 010110651621         Date Filed: 03/02/2022    Page: 9



 individual capacity, alleging (1) excessive force under 42 U.S.C. § 1983,

 (2) negligent failure to train by the City of Casper Police Department, (3) and a state

 law claim for wrongful death. The City and Officers Schlager and Meyers, in their

 official capacity, moved for summary judgment. Officers Schlager and Meyers, in

 their individual capacity, also filed a motion for summary judgment claiming

 qualified immunity on both the excessive force and wrongful death claims.

       The district court entered an order granting in part and denying in part

 defendants’ motions for summary judgment. As regards Lennen’s § 1983 claims, the

 district court granted summary judgment in favor of Officers Schlager and Meyers

 and the City. The district court declined to exercise supplemental jurisdiction over

 Lennen’s state law wrongful death claim and dismissed that claim without prejudice.

       In viewing the evidence in the light most favorable to Lennen, the district

 court determined that the Graham factors (Graham v. Connor, 490 U.S. 386 (1989))

 and the Estate of Larsen subfactors (Estate of Larsen ex rel. Sturdivan v. Murr, 511

 F.3d 1255 (10th Cir. 2008)) weighed in the Officers’ favor and against Lennen’s

 claim of excessive force. The district court stated that “[g]iven the circumstances, a

 reasonable officer could have believed that [Oneyear] posed an immediate threat of

 serious physical injury or death to the officers in the time leading up to and at the

 precise moment he was shot.” Aplt. App. at 280. The district court therefore

 concluded that the actions of Officers Schlager and Meyers were objectively

 reasonable in light of the facts and circumstances presented and that Lennen had not



                                             9
Appellate Case: 21-8040     Document: 010110651621        Date Filed: 03/02/2022      Page: 10



  shown that the Officers used excessive, unreasonable force against Oneyear in

  violation of his Fourth Amendment rights.

        Based on this reasonableness inquiry, the district court determined that the

  Officers were entitled to qualified immunity because Lennen could not show a

  constitutional violation. In rendering its decision, the district court pointed out that

  Lennen had alleged numerous facts that were not supported by the record or were

  contradicted by the record. The district court acknowledged that because the

  Dashcam Video was available in Lennen’s case, the district court was required to

  accept Lennen’s version of events only to the extent it is not discredited by the record

  so that no reasonable jury could believe Lennen’s version of events (citing Emmett,

  973 F.3d at 1131). Therefore, the district court was not required to accept

  unsupported facts or facts that were contradicted by the record, specifically the

  Dashcam Video.

        For the sake of completeness, the district court also addressed the second

  prong of the qualified immunity analysis. The district court determined that Lennen

  had not shown that the law was clearly established on February 25, 2018, such that it

  would have put every reasonable officer in Officers Schlager and Meyers’ positions

  on reasonable notice that their conduct violated Oneyear’s Fourth Amendment rights.

  The district court specifically determined that Sevier v. City of Lawrence, Kansas, 60

  F.3d 695 (10th Cir. 1995), Allen v. Muskogee, 119 F.3d 837 (10th Cir. 1997), and

  their progeny did not place Officers Schlager or Meyers on reasonable notice that

  their conduct toward Oneyear in this case violated a constitutional right. The district

                                             10
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022     Page: 11



  court concluded by reiterating that Officers Schlager and Meyers were entitled to

  qualified immunity against Lennen’s individual capacity claims and that the City was

  entitled to summary judgment regarding Lennen’s failure-to-train claim because “the

  lack of a Fourth Amendment violation by the officers precludes any claim that they were

  improperly trained.” Aplt. App. at 295.

         Lennen filed a timely appeal to this court.

                                              II

         Lennen argues that Officers Schlager and Meyers used unreasonable excessive

  force against Oneyear in violation of his constitutional rights under the Fourth

  Amendment and that the City of Casper/Casper Police Department was deliberately

  indifferent to the training and supervision of its officers in the use of less than lethal

  force. Specifically, Lennen asserts that the district court erred in granting summary

  judgment in favor of Officers Schlager and Meyers and the City because (1) some of

  the district court’s factual findings and conclusions regarding the Officers’ conduct

  are unsupported by the evidence or contrary to the evidence; and (2) the district court

  erred by relying on these findings and “the subjective thoughts, feelings, and beliefs”

  of the Officers in its determination that their actions were “objectively reasonable.”

  Lennen further argues that because the Officers violated Oneyear’s constitutional

  rights, the district court erred in holding that the cases of Sevier v. City of Lawrence,

  Kansas, Allen v. Muskogee, and their progeny did not place the Officers on

  reasonable notice that their conduct toward Oneyear in this case violated his

  constitutional rights. Officers Schlager and Meyers and the City respond that

                                              11
Appellate Case: 21-8040      Document: 010110651621          Date Filed: 03/02/2022      Page: 12



  Oneyear’s constitutional rights were not violated and the Officers are entitled to

  qualified immunity.

         The doctrine of qualified immunity shields officials from civil liability so long as

  their conduct “does not violate clearly established statutory or constitutional rights of

  which a reasonable person would have known.” Mullenix v. Luna, 577 U.S. 7, 11 (2015)

  (per curiam) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). A defendant’s

  assertion of qualified immunity from suit under 42 U.S.C. § 1983 results in a

  presumption of immunity. Estate of Smart by Smart v. City of Wichita, 951 F.3d 1161,

  1168 (10th Cir. 2020). A plaintiff “can overcome this presumption only by showing that

  (1) the officers’ alleged conduct violated a constitutional right, and (2) it was clearly

  established at the time of the violation, such that ‘every reasonable official would have

  understood,’ that such conduct constituted a violation of that right.” Reavis ex rel. Estate

  of Coale v. Frost, 967 F.3d 978, 984 (10th Cir. 2020) (internal quotation marks omitted).

         Lennen alleges that the Officers’ use of excessive force violated Oneyear’s Fourth

  Amendment rights. See Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014).

  To state an excessive force claim under the Fourth Amendment, Lennen “must show both

  that a seizure occurred and that the seizure was unreasonable.” Thomas v. Durastanti,

  607 F.3d 655, 663 (10th Cir. 2010) (internal quotation marks omitted). Seizure by use of

  deadly force is subject to the Fourth Amendment’s reasonableness requirement.

  Tennessee v. Garner, 471 U.S. 1, 7 (1985). The reasonableness of a particular use of

  force “must be judged from the perspective of a reasonable officer on the scene, rather

  than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. In other words,

                                                12
Appellate Case: 21-8040      Document: 010110651621          Date Filed: 03/02/2022        Page: 13



  “[t]he calculus of reasonableness must embody allowance for the fact that police officers

  are often forced to make split-second judgments—in circumstances that are tense,

  uncertain, and rapidly evolving—about the amount of force that is necessary in a

  particular situation.” Id. at 396–97.

         The reasonableness inquiry in an excessive force case is objective and involves a

  “totality of the circumstances” analysis because “the question is whether the officers’

  actions are ‘objectively reasonable’ in light of the facts and circumstances confronting

  them, without regard to their underlying intent or motivation.” Id. at 397; Garner,

  471 U.S. at 8–9. When considering “the facts and circumstances of each particular case,”

  courts specifically consider three factors the Supreme Court outlined in Graham: (1) “the

  severity of the crime at issue,” (2) “whether the suspect poses an immediate threat to the

  safety of the officers or others,” and (3) “whether he is actively resisting arrest or

  attempting to evade arrest by flight.” 490 U.S. at 396. Tenth Circuit precedent instructs

  that courts also should consider four nonexclusive factors in assessing the threat posed by

  a suspect: “(1) whether the officers ordered the suspect to drop his weapon, and the

  suspect’s compliance with police commands; (2) whether any hostile motions were made

  with the weapon towards the officers; (3) the distance separating the officers and the

  suspect; and (4) the manifest intentions of the suspect.” Estate of Larsen, 511 F.3d

  at 1260.

         Moreover, to succeed in a § 1983 claim against a municipality, Lennen must show

  two elements: “(1) a municipal employee committed a constitutional violation, and (2) a

  municipal policy or custom was the moving force behind the constitutional deprivation.”

                                                13
Appellate Case: 21-8040      Document: 010110651621           Date Filed: 03/02/2022     Page: 14



  Cordova v. Aragon, 569 F.3d 1183, 1193 (10th Cir. 2009). Municipal liability based on

  inadequate training requires proof of “deliberate indifference.” Barney v. Pulsipher, 143

  F.3d 1299, 1307 (10th Cir. 1998). The deliberate indifference standard “may be satisfied

  when the municipality has actual or constructive notice that its action or failure to act is

  substantially certain to result in a constitutional violation, and it consciously or

  deliberately chooses to disregard the risk of harm.” Id.

  A.     The Officers’ Conduct

         Lennen first argues that the district court erred in some of its factual findings

  and conclusions regarding whether the evidence showed that the Officers’ conduct

  violated Oneyear’s constitutional rights, which is a threshold issue for both the

  excessive force/qualified immunity and failure-to-train claims.

         We review a grant of summary judgment based on qualified immunity de novo,

  applying the same legal standard used by the district court. Reeves v. Churchich, 484

  F.3d 1244, 1250 (10th Cir. 2007). A court “shall grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and that the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

  applying this standard, the court construes the evidence in the light most favorable to

  Lennen as the nonmoving party and resolves all factual disputes and reasonable

  inferences in favor of Lennen. McBeth v. Himes, 598 F.3d 708, 715 (10th Cir. 2010).

  However, this is only true insofar as “there is a ‘genuine’ dispute as to those facts.”

  Scott v. Harris, 550 U.S. 372, 380 (2007). “A dispute over a material fact is

  ‘genuine’ if a rational jury could find in favor of the nonmoving party on the

                                                14
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022     Page: 15



  evidence presented.” Tabor v. Hilti, Inc., 703 F.3d 1206, 1215 (10th Cir. 2013)

  (internal quotation marks omitted).

        In cases where defendants have moved for summary judgment based on

  qualified immunity, as did Officers Schlager and Meyers, the district court still must

  view the facts in the light most favorable to Lennen and resolve all factual disputes

  and reasonable inferences in favor of Lennen. See id; Booker, 745 F.3d at 411.

  Thus, when presented with a motion for summary judgment asserting qualified

  immunity, qualified immunity is proper when the record plainly demonstrates that no

  constitutional right has been violated. Riggins v. Goodman, 572 F.3d 1101, 1107

  (10th Cir. 2009). Since qualified immunity is not a defense available to a municipal

  defendant, the municipality bears the usual summary judgment burden of showing the

  absence of any genuinely disputed material fact—that is, the City has the burden of

  proving the lack of a constitutional violation. Accordingly, when resolving the

  present questions of excessive force/qualified immunity and failure-to-train, we must

  resolve the threshold question of whether the record shows that the conduct of

  Officers Schlager and Meyers violated a constitutional right. See Scott, 550 U.S.

  at 377–78; Cordova, 569 F.3d at 1193.

        To assess the constitutionality of the Officers’ actions, we must first determine

  the relevant facts. Scott, 550 U.S. at 378. In Lennen’s case, video evidence—the

  Dashcam Video—exists in the record “depicting the events as they occurred.”

  Carabajal v. City of Cheyenne, Wyoming, 847 F.3d 1203, 1207 (10th Cir. 2017)

  (citing Scott, 550 U.S. at 380). No party has challenged the authenticity or accuracy

                                            15
Appellate Case: 21-8040     Document: 010110651621        Date Filed: 03/02/2022     Page: 16



  of the Dashcam Video. We therefore accept Lennen’s “version of the story to the

  extent that it is not ‘so utterly discredited by the record that no reasonable jury could

  have believed [her].’” Emmett, 973 F.3d at 1131 (quoting Scott, 550 U.S. at 380).

  When we rely on the video evidence here, we continue to view that evidence, as all

  other proper evidence, in the light most favorable to Lennen. Carabajal, 847 F.3d

  at 1207.

        Lennen alleges that the record shows the following facts about the Officers’

  conduct: (1) the Officers knew that Oneyear was mentally or emotionally disturbed;

  (2) the Officers aggressively confronted Oneyear or approached him in a threatening

  manner; (3) the Officers forced their way into a confrontation with Oneyear in a

  confined space; (4) Officer Schlager did not know that Oneyear was armed and

  striding toward him until he got out and moved in front of his vehicle; (5) Oneyear

  was farther than approximately thirty feet away when shot; and (6) the Officers

  created the situation warranting the use of deadly force with their aggressive

  approach.

        We conclude that the record, in particular the Dashcam Video, does not

  support Lennen’s version of the facts and that her assertions are “so utterly

  discredited by the record that no reasonable jury could have believed [her].’”

  Emmett, 973 F.3d at 1131 (quoting Scott, 550 U.S. at 380). The record and the

  Dashcam Video do not support her allegations regarding the Officers’ conduct.

  Lennen argues, for instance, that the record clearly demonstrates that the Officers

  knew that Oneyear was mentally or emotionally disturbed and therefore they should

                                             16
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022      Page: 17



  have taken a different approach. Aplt. Br. at 15. In support, Lennen points to the

  911 operator’s summary report (the CAD notes) of the convenience store clerk’s call

  reporting that the suspect was talking “crazy talk” and “asked her what drinks they

  put the poison in.” Aplt. App. at 207–10. However, we cannot determine from this

  operator’s summary whether the Officers were made aware of these comments when

  they received the calls from dispatch, and the City’s internal investigation of the

  radio calls and the Officers’ testimony reveal that dispatch only relayed a description

  of the suspect’s clothing, his physical location, and that he was armed and had

  assaulted a store clerk. See, e.g., id. at 139–42, 232. The record also shows that

  neither Officer had met Oneyear before this incident, so they did not have previous

  knowledge if he had any alleged mental illness, suicidal tendencies, or other

  emotional instability. Even if we assumed that dispatch communicated this

  information to the Officers and the Officers were aware of these comments, the

  events as they unfolded gave the Officers little if any opportunity to take a more

  ameliorative approach, and as will be discussed, the reasonableness of use of force is

  based on the perspective of a reasonable officer on the scene, not with the benefit of

  hindsight. Graham, 490 U.S. at 396.

        Lennen’s other contentions are based on misstatements of fact or are plainly

  contradicted by the Dashcam Video. Lennen argues evidence shows that the Officers

  aggressively confronted Oneyear and screamed instructions at him even though

  Oneyear “never changed pace or direction nor made any threatening gesture toward

  them.” Aplt. Br. at 15. But the record indicates that Officer Schlager initially

                                             17
Appellate Case: 21-8040     Document: 010110651621       Date Filed: 03/02/2022     Page: 18



  approached Oneyear to introduce himself and only after Oneyear rapidly advanced

  toward him with a sword did Officer Schlager issue commands to drop the sword.

  Aple. Supp. App. Vol. I at 50; Dashcam Video, at 2:22–2:28. Lennen argues that the

  Officers forced their way into a confrontation in a confined space with Oneyear

  because they blocked his path and trapped him between a plowed snowbank on his

  right and the snow-covered ground on his left. Aplt. Br. at 16. But the Dashcam

  Video shows that Oneyear was in the middle of a public street when he encountered

  Officer Schlager and that Oneyear could have freely turned and walked back toward

  the convenience store, exited to his left into Quail Run Apartments, or turned to his

  right and walked south without obstruction. Dashcam Video, at 2:05–2:27. Lennen

  argues that the Dashcam Video “in conjunction with the crime scene photographs”

  show that Oneyear was farther than thirty feet away when shot. Aplt. Br. at 19–20.

  But again, the Dashcam Video clearly shows that Oneyear and Officer Schlager were

  approximately the length of Officer Schlager’s vehicle from each other when the

  shooting occurred and that Oneyear was within a stride or two of being able to strike

  Officer Schlager with the sword, which is further supported by Officer Meyers’

  testimony. Dashcam Video, at 2:24–2:30; Aplt. App. at 277; Aple. Supp. App. Vol. I

  at 127. Furthermore, the crime scene photographs do not contradict the Dashcam

  Video. See Aplt. App. at 239–43.

         We therefore conclude that the record does not support Lennen’s version of the

  facts regarding the Officers’ conduct.



                                             18
Appellate Case: 21-8040      Document: 010110651621          Date Filed: 03/02/2022      Page: 19



  B.     “Objectively Reasonable” Analysis

         Lennen next argues that the district court erred by relying on (1) the

  aforementioned findings regarding the Officers’ conduct and (2) “the subjective

  thoughts, feeling, and beliefs” of the Officers in its determination that the Officers’

  actions, under the totality of the circumstances, were “objectively reasonable” and

  therefore constitutionally permissible.

         To assess whether force, particularly deadly force, was used in violation of the

  Fourth Amendment, this court employs two complementary frameworks: Graham,

  490 U.S. at 396, and Estate of Larsen, 511 F.3d at 1260. Estate of Larsen provides

  additional guidance as to the second Graham factor, which is “undoubtedly the most

  important and fact intensive factor.” Pauly v. White, 874 F.3d 1197, 1216 (10th Cir.

  2017) (internal quotation marks omitted).

         Here, in claiming that the Officers’ actions were not objectively reasonable,

  Lennen rehashes many of the same arguments discussed in the previous section that are

  contradicted by the record and the Dashcam Video. For instance, Lennen asserts that the

  Officers issued only two warnings to Oneyear to “drop the sword,” but the Dashcam

  Video audio captures the Officers issuing a total of four commands. Dashcam Video,

  at 2:22–2:28 (“Drop the sword!”; “Drop the sword now, sir!”; “Now!”; and “Drop it!”).

  Lennen also asserts that Oneyear “was just walking down the street when confronted by

  the officers and it wasn’t until the officers deliberately stood in and blocked his path that

  he was coming toward them,” but the Dashcam Video shows that Oneyear was not



                                               19
Appellate Case: 21-8040      Document: 010110651621          Date Filed: 03/02/2022      Page: 20



  blocked in and instead rapidly advanced toward Officer Schlager. Compare Aplt. Br.

  at 23–24, with Dashcam Video, at 2:22–2:30.

           Applying the Graham and Estate of Larsen factors to the circumstances Oneyear

  presented, we conclude that the Officers’ conduct was objectively reasonable.

  Considering the first Graham factor (“the severity of the crime at issue”), Oneyear had

  previously swung a crowbar at a car driving in the street, which prompted a 911 call.

  Minutes later, still armed, Oneyear assaulted a clerk at the Loaf ‘N Jug. When Officer

  Schlager encountered Oneyear on 15th Street, Oneyear rapidly advanced toward him

  while still armed with a sword. The two reported armed and violent crimes, Oneyear’s

  posture, his bearing, his single response to Officer Schlager, and the speed of his

  approach toward Officer Schlager leads to this factor weighing heavily in the Officers’

  favor.

           Considering the second Graham factor (“whether the suspect posed an immediate

  threat to the safety of the officers or others”), in conjunction with the Estate of Larsen

  factors, the record shows that (1) the Officers ordered Oneyear four times to drop his

  sword or stop, and Oneyear never complied; (2) while Oneyear did not raise his sword as

  if to strike in a downward manner, Oneyear’s continued aggressive advance toward

  Officer Schlager and his disregard of the Officers’ commands further demonstrated his

  hostile intent, and the Officers believed he was holding the weapon in such a way that he

  was ready to use it; (3) when the Officers shot Oneyear, Oneyear was approximately a car

  length away from Officer Schlager and was within a stride or two of being able to strike

  Officer Schlager with his sword; and (4) the tone of Oneyear’s verbal statement to

                                               20
Appellate Case: 21-8040      Document: 010110651621         Date Filed: 03/02/2022      Page: 21



  Officer Schlager was obstinate, and his manifest actions, demeanor, and body language

  demonstrated an intent to aggressively and quickly close in on Officer Schlager while

  refusing to drop his sword. This factor also weighs in the Officers’ favor.

         Considering the third Graham factor (“whether [the suspect] is actively resisting

  arrest or attempting to evade arrest by flight”), the Officers were not attempting to arrest

  Oneyear but were trying to conduct an investigatory detention regarding a reported

  aggravated assault with a weapon. Oneyear fit the description of the suspect, was seen

  carrying the sword once the Officers arrived on scene, refused commands to stop and

  drop the sword, and approached the Officers in a manner indicative of a hostile intent.

  Taken together, the Officers had probable cause to believe that Oneyear posed a threat of

  serious harm to either the Officers or others. The Graham and Estate of Larsen factors

  therefore weigh in favor of Officers Schlager and Meyers.

         But both Lennen and the concurrence assert that even when an officer uses deadly

  force in response to a clear threat of such force being employed against him, the Graham

  inquiry does not end there. Aplt. Br. at 21–22; Concurrence, at 3–7. Relying on the

  danger creation theory rooted in Sevier and reiterated in Allen, the concurrence contends

  that we should take the additional step of inquiring “whether the officer[’s] own reckless

  or deliberate conduct during the seizure unreasonably created the need to use such




                                               21
Appellate Case: 21-8040      Document: 010110651621         Date Filed: 03/02/2022      Page: 22



  force.”5 Concurrence, at 6–7 (citing Sevier and Allen) (internal quotations and citations

  omitted). The concurrence reasons that if Officer Schlager knew Oneyear “pos[ed] no

  imminent threat of harm to the public” yet “confronted Mr. Oneyear head on” without

  maintaining a safe time, distance, and/or cover, “the foreseeable consequence of his

  approach should have been obvious: if the suspect did not immediately stop as directed,

  then Officer Schlager would have to shoot him.” Id. at 3–4.

         This reliance on Sevier and Allen is misguided. The Supreme Court recently ruled

  per curiam that the legal principle outlined in Sevier—that an officer’s deliberate and

  reckless pre-seizure conduct can render a later use of force excessive—was “merely

  noted in dicta” and “[t]o state the obvious, a decision where the court did not even have

  jurisdiction cannot clearly establish substantive constitutional law.” City of Tahlequah,

  Oklahoma v. Bond, 142 S. Ct. 9, 12 (2021) (per curiam). The Supreme Court further

  implied that any reliance on Allen to determine whether an officer’s conduct “was

  reckless or that [his] ultimate use of force was unlawful” required factual symmetry. Id.

  at 12. In Allen, the officers responded to a potential suicide call by sprinting toward a

  parked car, screaming at the suspect, and attempting to physically wrest a gun from his



         5
           In support, the concurrence cites a line of cases that rely on Sevier and Allen:
  Estate of Taylor v. Salt Lake City, 16 F.4th 744, 762 (10th Cir. 2021) (citing Sevier,
  Allen, and Bond v. City of Tahlequah, 981 F.3d 808, 820 (10th Cir. 2020), cert. granted,
  judgment rev’d, 142 S. Ct. 9 (2021)); Estate of Valverde ex rel. Padilla v. Dodge, 967
  F.3d 1049, 1067 (10th Cir. 2020) (citing Sevier and Allen but noting that “it is unclear
  from recent Supreme Court authority where the Court stands on the matter”); and Estate
  of Ceballos v. Husk, 919 F.3d 1204, 1217 (10th Cir. 2019) (citing Sevier and engaging in
  a factual comparison with Allen to determine if it provided clearly established guidance
  to an objective officer in a factually similar situation).
                                               22
Appellate Case: 21-8040      Document: 010110651621         Date Filed: 03/02/2022       Page: 23



  hands. 119 F.3d, at 841. Here, in contrast, Officer Schlager responded to a call about an

  armed suspect who had assaulted a store clerk by attempting to engage Oneyear in

  conversation, retreating once Oneyear rapidly and aggressively advanced toward him

  while armed, and discharging his weapon only after he issued multiple warnings for

  Oneyear to drop his sword. Even if we assume that such a legal principle exists, there is

  no factual symmetry between Allen and the present case, which the concurrence

  acknowledges. See Concurrence, at 7–8.

         Finally, Lennen also claims that the district court improperly considered the

  “subjective thoughts, feelings, and beliefs” of the Officers as part of the “objectively

  reasonable” analysis. Aplt. Br. at 28–29. Lennen’s only evidence in support of this

  argument is that the district court used the following language in its opinion: the

  “[o]fficers reported/suspected (thought, assumed),” “reported/believed,” and “started to

  say.” Id. at 29. This argument is unpersuasive, as such references went to nothing more

  than background for what the Officers knew and did not apply to the district court’s

  “objectively reasonable” analysis.

         We conclude that the Graham and Estate of Larsen factors weigh in favor of the

  Officers, and therefore in light of the totality of the circumstances, their conduct was

  objectively reasonable. As such, Oneyear’s Fourth Amendment rights were not violated.

  Without a constitutional violation, Lennen fails to meet the first prong of the qualified

  immunity analysis, and we need not address the second prong of the qualified immunity

  analysis regarding clearly established law or Lennen’s claim that the City is liable for its



                                               23
Appellate Case: 21-8040      Document: 010110651621          Date Filed: 03/02/2022    Page: 24



  failure to properly train its officers.6 Because the Officers did not use excessive force and

  therefore did not violate Oneyear’s constitutional rights, Lennen’s § 1983 claims of

  excessive force and failure-to-train fail, and the district court correctly entered summary

  judgment in favor of Officers Schlager and Meyers and the City.

                                            III

         For the foregoing reasons, we AFFIRM.


                                                  Entered for the Court



                                                  Mary Beck Briscoe
                                                  Circuit Judge




         6
          But if we were to also address these issues, our conclusion would mirror
  those aptly set forth in the concurrence.
                                               24
Appellate Case: 21-8040     Document: 010110651621        Date Filed: 03/02/2022      Page: 25



  Lennen v. City of Casper, No. 21-8040

  ROSSMAN, J., concurring.

        I respectfully concur in affirming the district court’s grant of summary

  judgment, though not on the same ground as the majority.

        This appeal concerns the killing by police of Ms. Lennen’s son—a 36-year-old

  dependent with a long history of mental health issues, including schizoaffective

  disorder. [Aplt. App. at 245.] He often developed strong attachments to inanimate

  objects—most recently, a prop sword from the movie “The Highlander,” which he

  had been dragging around and using as a walking stick. [Id.] To be sure, the officers

  could not have known these things about him. Even so, the district court’s sound

  sentiment bears repeating at the outset: “The Court sympathizes with Ms. Lennen

  over the heartbreaking and far-too-early death of her son. Everyone involved or

  touched by this tragedy wishes the events would have played out differently.” Aplt.

  App. at 302.

        Recall, the standard of review requires us “to view the facts and draw

  reasonable inferences ‘in the light most favorable to the party opposing the [summary

  judgment] motion.’” Scott v. Harris, 550 U.S. 372, 378 (alteration in original)

  (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)). “In qualified

  immunity cases, this usually means adopting . . . the plaintiff’s version of the facts,”

  id., unless it is “blatantly contradicted by the record, so that no reasonable jury could

  believe it,” id. at 380. Adhering to that standard, I cannot join the majority in

  affirming the district court on the ground that there was no constitutional violation.
Appellate Case: 21-8040    Document: 010110651621         Date Filed: 03/02/2022     Page: 26



        In my view, a reasonable jury could believe (1) Officer Schlager knew Mr.

  Oneyear was distraught or otherwise irrational; (2) Officer Schlager is at least

  partially responsible for creating the lethal situation; (3) Mr. Oneyear made no hostile

  motions with the sword; (4) he was not within striking distance; and (5) he was not

  resisting arrest. With this view of the facts, I cannot say with any confidence, as the

  majority does, that Ms. Lennen would be unable to establish a constitutional

  violation.

        There is nonetheless a readily discernible ground for affirmance. The Supreme

  Court recently recognized that any constitutional violation in this case was not

  clearly established under our precedent. See City of Tahlequah v. Bond (Bond II), 142

  S. Ct. 9 (2021). This court may address either prong of the qualified immunity test

  first. See Pearson v. Callahan, 555 U.S. 223, 236 (2009). It seems appropriate here—

  particularly where genuine disputes of fact undermine the conclusion that no

  constitutional violation occurred—to affirm the grant of summary judgment to the

  officers under the second prong of qualified immunity.

  I.    Genuine disputes of fact undermine the conclusion that no constitutional
        violation occurred.

        A.     Ms. Lennen’s factual challenges.
        Perhaps most significantly, I agree with Ms. Lennen that, viewing the evidence

  in the light most favorable to her, Officer Schlager knew, before he used deadly

  force, that Mr. Oneyear was distraught or otherwise irrational. See Estate of Ceballos

  v. Husk, 919 F.3d 1204, 1217 (10th Cir. 2019) (“[T]he responding officers knew

  Ceballos’s capacity to reason was diminished, whatever the underlying reason might
                                             2
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022     Page: 27



  have been—mental health problems, emotional distress, drunkenness or drugs.”).

  That’s because the evidence indicates Officer Schlager was aware of the computer-

  aided dispatch (CAD) notes, which included the clerk’s report that Mr. Oneyear was

  “talking ‘crazy talk’” and “ask[ing] what drinks they put . . . poison in.” Aplt. App. at

  208.

         The district court found as much. Aplt. App. at 266 (“Dispatch relayed the

  complaint to officers, reporting that a male wearing a red hoodie had entered the

  store ‘with a sword’ . . . [was] talking ‘crazy talk,’ and had asked the clerk ‘what

  drink they put poison in[.]’”). The defendants never challenged that finding on

  appeal—and for good reason. Officer Schlager testified at his deposition that he did

  receive the dispatch report through his computer. Aplee. Supp. App. at 36 (“I don’t

  recall specifically if it was – if it was given over the radio, but it was on the

  computer.”). Notwithstanding this evidence, the majority concludes we cannot

  determine whether Officer Schlager was made aware of the CAD notes, citing the

  City’s internal investigation and the officers’ testimony. I read the record differently.

  The “internal investigation” is just a transcript of the radio call—it does not say the

  CAD notes were for some reason unavailable to the officers.

         I also agree with Ms. Lennen that Officer Schlager was at least partially

  responsible for creating the situation warranting the use of deadly force by not

  maintaining a safe time, distance, and/or cover. Viewing the evidence in the light

  most favorable to Ms. Lennen, Officer Schlager knew an irrational suspect armed

  with a sword was walking down the middle of an empty street, at night during a

                                               3
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022     Page: 28



  snowstorm, posing no imminent threat of harm to the public. Rather than keep his

  distance, take cover, or move out of the suspect’s path, Officer Schlager confronted

  Mr. Oneyear head on. Officer Schlager faced a rapidly developing situation, but the

  foreseeable consequence of his approach should have been obvious: if the suspect did

  not immediately stop as directed, then Officer Schlager would have to shoot him.

  And that is precisely what happened here, less than ten seconds into the encounter.

  Under these circumstances, a reasonable jury could find that Officer Schlager was

  partially responsible for creating the situation warranting the use of deadly force.

        B.     The Graham and Estate of Larsen factors.

        I agree with the majority that the first Graham factor—severity of the crime—

  and two Estate of Larsen subfactors—failure to comply with orders to drop the

  weapon and the suspect’s manifest intentions—weigh in the officers’ favor. But,

  unlike the majority, I believe a reasonable jury could find that other factors favor Ms.

  Lennen. I offer a few examples.

        Take the second Estate of Larsen factor, “whether any hostile motions were

  made with the weapon towards the officers.” Estate of Larsen ex rel. Sturdivan v.

  Murr, 51 F.3d 1255, 1260 (10th Cir. 2008). Viewing the evidence in the light most

  favorable to Ms. Lennen, Mr. Oneyear made no hostile motions with the sword. The

  majority agrees Mr. Oneyear “did not raise his sword as if to strike in a downward

  manner” yet still finds Mr. Oneyear demonstrated “hostile intent.” Maj. Op. at 20.

  “Hostile intent” is the majority’s language; Estate of Larsen focuses precisely on

  “hostile motions . . . with the weapon.” Estate of Larsen, 51 F.3d at 1260. In any

                                             4
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022      Page: 29



  event, the majority concludes “the Officers believed [Mr. Oneyear] was holding the

  weapon in such a way that he was ready to use it.” Maj. Op. at 20. This finding is

  belied by the record and gives too much credit to the officers’ subjective

  interpretation. A reasonable juror watching the dashcam video could find Mr.

  Oneyear was not advancing aggressively toward Officer Schlager and was holding

  the sword down by his side in a non-threatening manner—not in a ready position, but

  likely as he was holding it before he encountered the officers. See Tenorio v. Pitzer,

  802 F.3d 1160, 1163 (10th Cir. 2015) (noting district court’s conclusion that this

  factor favored victim where jury could find that victim was holding “knife loosely by

  his thigh and that he made no threatening gesture toward anyone”).

        Next, the majority incorrectly concludes the third Estate of Larsen factor—the

  distance separating the officers and the suspect—favors the officers. The majority

  finds Mr. Oneyear “was within a stride or two of being able to strike Officer Schlager

  with his sword.” Maj. Op. at 20. This arguably underestimates the distance.1

  Regardless, the point is Mr. Oneyear was not within striking distance of Officer

  Schlager, and thus, a reasonable juror could find this factor weighs against the

  officers. See Tenorio, 802 F.3d at 1164-65 (noting district court’s conclusion that




        1
          Crime scene photographs depict Mr. Oneyear lying several feet in front of
  Officer Schlager’s vehicle suggesting he was more than a car length away from
  Officer Schlager—and more than two strides away from striking distance—when
  shot. See Aplt. App. at 239–43. The majority dismisses these photos without
  explanation. Maj. Op. at 18.
                                             5
Appellate Case: 21-8040    Document: 010110651621         Date Filed: 03/02/2022     Page: 30



  jury could find this factor favored victim where victim was shot “before he was

  within striking distance”).

        Finally, the third Graham factor, whether the suspect is “actively resisting

  arrest or attempting to evade arrest by flight,” also weighs in Ms. Lennen’s favor.

  The district court found, and no one has disputed, “the officers were not attempting to

  arrest Mr. Oneyear.” Aplt. App. at 279. The majority agrees Mr. Oneyear was not

  evading arrest but finds this factor favors the officers because they “were trying to

  conduct an investigatory detention regarding a reported aggravated assault with a

  weapon.” Maj. Op. at 21. That is beside the point. “If the officers had no intent to

  arrest [Mr. Oneyear], he could not have been actively resisting arrest or attempting to

  evade arrest by flight . . . .” Bond v. City of Tahlequah (Bond I), 981 F.3d 808, 820

  (10th Cir. 2020), rev’d on other grounds by Bond II, 142 S. Ct. 9. Thus, a reasonable

  juror could find this factor supports Ms. Lennen.

        But this is not the end of the analysis. “[E]ven when an officer uses deadly

  force in response to a clear threat of such force being employed against him, the

  Graham inquiry does not end there.” Estate of Taylor v. Salt Lake City, 16 F.4th 744,

  762 (10th Cir. 2021) (alteration in original) (citation omitted). “Specifically, we

  properly inquire ‘whether the officer[’s] own reckless or deliberate conduct during

  the seizure unreasonably created the need to use such force.” Id. (alteration in

  original) (quoting Estate of Valverde ex rel. Padilla v. Dodge, 967 F.3d 1049, 1067

  (10th Cir. 2020)). Viewing the evidence in the light most favorable to Ms. Lennen,

  Officer Schlager arguably acted recklessly by “approach[ing] the situation in a

                                             6
Appellate Case: 21-8040    Document: 010110651621        Date Filed: 03/02/2022     Page: 31



  manner [he] knew or should have known would result in escalation of the danger.”

  Bond I, 981 F.3d at 816 (citation omitted).

        Guided by a methodical application of the standard of review, which means

  adopting much of Ms. Lennen’s version of the facts, I respectfully do not join the

  majority in holding Officer Schlager did not violate Mr. Oneyear’s constitutional

  rights. Nevertheless, I agree affirmance is required because any constitutional

  violation was not clearly established.

  II.   Any constitutional violation was not clearly established.

        Ms. Lennen contends the district court erred in holding Sevier v. City of

  Lawrence, 60 F.3d 695 (10th Cir. 1995), and Allen v. Muskogee, 119 F.3d 837 (10th

  Cir. 1997), did not place the officers on notice their conduct violated the

  Constitution. According to Ms. Lennen, these cases clearly establish a constitutional

  violation here, where “officers knowingly confronted a potentially irrational subject

  who was armed only with a weapon of short-range lethality and deliberately blocked

  his path giving themselves and their suspect merely seconds to react before killing

  him.” Aplt. Br. at 30. The Supreme Court’s recent decision in Bond II forecloses Ms.

  Lennen’s argument.2

        In Bond II, officers shot an intoxicated man after they followed him into his

  ex-wife’s garage, he grabbed a hammer, and then he took a stance as if he would



        2
          The Supreme Court decided Bond II on the same day the Appellees’ response
  briefs were due in this court. Before oral argument, we requested, and the parties
  provided, supplemental briefing on how Bond II affects the disposition on appeal.
                                             7
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022    Page: 32



  throw it or charge at them. The Supreme Court concluded Sevier, Allen, and their

  progeny did not “come[] close to establishing that the officers’ conduct was

  unlawful.” Bond II, 142 S. Ct. at 12. First, the Court thought it “obvious” that Sevier

  “cannot clearly establish substantive constitutional law” because the general

  statement relied on was merely dicta in “a decision where the court did not even have

  jurisdiction.” Id. As for Allen, the “officers in Allen responded to a potential suicide

  call by sprinting toward a parked car, screaming at the suspect, and attempting to

  physically wrest a gun from his hands.” Id. According to the Court, the “facts of

  Allen are dramatically different from the facts [of Bond II].” Id. I must reach the

  same conclusion in this case.

         Allen’s holding that officers act recklessly by sprinting at a suicidal person,

  screaming at him, and attempting to physically wrest a gun from his hands does not

  clearly establish that officers act recklessly by directly confronting an irrational

  person suspected of assault with a sword. The district court correctly concluded

  Sevier and Allen did not place the officers on notice that their conduct violated the

  Constitution, and its judgment must be affirmed.

  III.   Ms. Lennen waived appellate review of her municipal liability claim.

         The majority affirmed the grant of summary judgment to the City of Casper

  based on the lack of an underlying constitutional violation. I would affirm the district

  court’s alternative ground—that Ms. Lennen failed to demonstrate the City’s

  deliberate indifference because she had “not pointed to ‘[a] pattern of similar

  constitutional violations by untrained employees’ that would have put the City on

                                              8
Appellate Case: 21-8040     Document: 010110651621         Date Filed: 03/02/2022        Page: 33



  reasonable notice of its alleged failure to train.” Aplt. App. at 297 (alteration in

  original) (quoting Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1285 (10th Cir.

  2019)). Nor had Ms. Lennen “shown, or even argued, that this case would fall within

  the ‘narrow range of circumstances’ in which the unconstitutional consequences of

  the alleged failure to train are ‘patently obvious’ without a pattern of violations.” Id.

  (quoting Waller, 932 F.3d at 1285). Ms. Lennen never addressed this conclusion on

  appeal and thus has waived review of the issue. See Bones v. Honeywell Intern., Inc.,

  366 F.3d 869, 877 (10th Cir. 2004) (“[Appellant] only appeals the grant of summary

  judgment on the first ground. Thus, she waived her right to appeal the alternate

  ground upon which the district court based its summary judgment . . . .”). The district

  court’s judgment for the City must be affirmed.




                                              9